EXHIBIT 10.1

 

10b5-1 Repurchase Plan

 

Repurchase Plan, dated May 23, 2005 (this “Repurchase Plan”), between
PepsiAmericas, Inc. (the “Issuer”) and Banc of America Securities LLC. (“BAS”).

 

WHEREAS, the Issuer desires to establish this Repurchase Plan to repurchase
shares of its common stock (the “Stock”); and

 

WHEREAS, the Issuer desires to engage BAS to effect repurchases of shares of
Stock in accordance with this Repurchase Plan;

 

NOW, THEREFORE, the Issuer and BAS hereby agree as follows:

 

1.                                       (a) Subject to the Issuer’s continued
compliance with Section 2 hereof, BAS shall effect a purchase or purchases
(each, a “Purchase”) of up to 2,000,000 shares of the Stock (the “Total Plan
Shares”) as set forth in Annex 1.

 

(b) Purchases may be made in the open market or through privately negotiated
transactions.  BAS shall comply with the requirements of paragraphs (b)(2),
(b)(3) and (b)(4) of Rule 10b-18 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), in connection with Purchases of Stock in the open
market pursuant to this Repurchase Plan.  The Issuer agrees not to take any
action that would cause Purchases not to comply with Rule 10b-18, Rule 10b5-1 or
Regulation M.

 

2.                                       The Issuer shall pay to BAS a
commission of $.02 cents per share of Stock repurchased pursuant to this
Repurchase Plan. In accordance with BAS’s customary procedures, BAS will deposit
shares of Stock purchased hereunder into an account established by BAS for the
Issuer against payment to BAS of the purchase price therefor and commissions and
other amounts in respect thereof payable pursuant to this Section.  The Issuer
will be notified of all transactions pursuant to customary trade confirmations.

 

--------------------------------------------------------------------------------


 

3.                                       (a) This Repurchase Plan shall become
effective immediately and shall terminate upon the first to occur of the
following:

 

(1) the ending of the Trading Period, as set forth in Annex 1;

 

(2) the purchase of the number of Total Plan Shares pursuant to this Repurchase
Plan;

 

(3) the end of the second business day following the date of receipt by BAS of
notice of early termination substantially in the form of Appendix A hereto,
delivered by telecopy, transmitted to (212) 230-8610, Attention: Chip Gibbs, and
confirmed by telephone to Chip Gibbs at (212) 583-8554;

 

(4) the commencement of any voluntary or involuntary case or other proceeding
seeking liquidation, reorganization or other relief under any bankruptcy,
insolvency or similar law or seeking the appointment of a trustee, receiver or
other similar official, or the taking of any corporate action by the Issuer to
authorize or commence any of the foregoing;

 

(5) the public announcement of a tender or exchange offer for the Stock or of a
merger, acquisition, recapitalization or other similar business combination or
transaction as a result of which the Stock would be exchanged for or converted
into cash, securities or other property; or

 

(6) the failure of the Issuer to comply with Section 2 hereof.

 

(b) Sections 2 and 13 of this Repurchase Plan shall survive any termination
hereof.  In addition, the Issuer’s obligation under Section 2 hereof in respect
of any shares of Stock purchased prior to any termination hereof shall survive
any termination hereof.

 

4.                                       The Issuer understands that BAS may not
be able to effect a Purchase due to a market disruption or a legal, regulatory
or contractual restriction or internal policy applicable to BAS or otherwise. 
If any Purchase cannot be executed as required by Section 1 due to a market
disruption, a legal, regulatory or contractual restriction or internal policy
applicable to BAS or any other event, such Purchase shall be cancelled and shall
not be effected pursuant to this Repurchase Plan.

 

2

--------------------------------------------------------------------------------


 

5.                                       The Issuer represents and warrants, on
the date hereof and on the date of any amendment hereto, that: (a) it is not
aware of material, nonpublic information with respect to the Issuer or any
securities of the Issuer (including the Stock), (b) it is entering into or
amending, as the case may be, this Repurchase Plan in good faith and not as part
of a plan or scheme to evade the prohibitions of Rule 10b5-1 under the Exchange
Act or other applicable securities laws and (c) its execution of this Repurchase
Plan or amendment hereto, as the case may be, and the Purchases contemplated
hereby do not and will not violate or conflict with the Issuer’s certificate of
incorporation or by-laws or, if applicable, any similar constituent document, or
any law, rule regulation or agreement binding on or applicable to the Issuer or
any of its subsidiaries or any of its of their property or assets.

 

6.                                       It is the intent of the parties that
this Repurchase Plan comply with the requirements of
Rule 10b5-1(c)(1)(i)(B) and  Rule 10b-18 under the Exchange Act, and this
Repurchase Plan shall be interpreted to comply with the requirements thereof.

 

7.                                       The Issuer shall, on the business day
prior to the intended date of such purchase, notify BAS of the intention on the
part of any affiliated purchaser, as defined in Rule 10b-18, of the Issuer to
purchase the Stock on any day if such purchase is to be effected otherwise than
through BAS pursuant to this Repurchase Plan and BAS shall refrain from
purchasing any Stock hereunder on the day following receipt of such notice.  The
Issuer shall be solely responsible for any purchases made by BAS as the Issuer’s
agent prior to BAS’s receipt of such written notice.  Notwithstanding the
foregoing, if BAS receives such notice, BAS may nevertheless be entitled to
make, and the Issuer shall be solely responsible for, a purchase hereunder
pursuant to a bid made before such notice is received by BAS.  The Issuer shall
be solely responsible for notifying BAS of any purchases of the Stock by any
such affiliated purchaser, and, without limiting the generality of Section 14
hereof, the Issuer agrees to indemnify and hold harmless BAS for any failure to
so notify BAS or any error in any such notification.  The Issuer also
acknowledges that any action that it takes that causes or influences any such
affiliated purchaser to purchase the Stock may cause the Daily Share Purchase
Amount to be reduced.

 

3

--------------------------------------------------------------------------------


 

8.                                       At the time of the Issuer’s execution
of this Repurchase Plan, the Issuer has not entered into a similar agreement
with respect to the Stock.  The Issuer agrees not to enter into any such
agreement while this Repurchase Plan remains in effect.

 

9.                                       Except as specifically contemplated
hereby, the Issuer shall be solely responsible for compliance with all statutes,
rules and regulations applicable to the Issuer and the transactions contemplated
hereby, including, without limitation, reporting and filing requirements.

 

10.                                 This Repurchase Plan shall be governed by
and construed in accordance with the laws of the State of New York and may be
modified or amended only by a writing signed by the parties hereto.

 

11.                                 The Issuer represents and warrants that the
transactions contemplated hereby are consistent with the Issuer’s publicly
announced stock repurchase program (“Program”) and said Program has been duly
authorized by the Issuers’ board of directors.

 

12.                                 The number of Total Plan Shares, other share
amounts and prices, if applicable, set forth in section 1(a) shall be adjusted
automatically on a proportionate basis to take into account any stock split,
reverse stock split or stock dividend with respect to the Stock or any change in
capitalization with respect to the Issuer that occurs during the term of this
Repurchase Plan.

 

13.                                 Except as contemplated by Section 3
(a) (3) of this Repurchase Plan, the Issuer acknowledges and agrees that it does
not have authority, influence or control over any Purchase effected by BAS
pursuant to this Repurchase Plan and the Issuer will not attempt to exercise any
authority, influence or control over Purchases.  BAS agrees not to seek advice
from the Issuer with respect to the manner in which it effects Purchases under
this Repurchase Plan.

 

4

--------------------------------------------------------------------------------


 

14.                                 The Issuer agrees to indemnify and hold
harmless BAS and its affiliates and their officers, directors employees and
representatives against any loss, claim, damage or liability, including legal
fees and expenses, arising out of any action or proceeding relating to this
Repurchase Plan or any Purchase, except to the extent that any such loss, claim,
damage or liability is determined in a non-appealable determination of a court
of competent jurisdiction to be solely the result of the indemnified person’s
willful misconduct.

 

15.                                 This Repurchase Plan may be executed in any
number of counterparts, all of which, taken together, shall constitute one and
the same agreement.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have signed this Repurchase Plan as of the
date first written above.

 

 

Banc of America Securities LLC

 

 

 

 

 

By:

/s/ David Moran

 

 

 

Name:

David Moran

 

 

Title:

Managing Director

 

 

 

 

 

PepsiAmericas, Inc.

 

 

 

 

 

By:

/s/ Andrew R. Stark

 

 

 

Name:

Andrew R. Stark

 

 

Title:

Vice President and Treasurer

 

 

6

--------------------------------------------------------------------------------


 

Appendix A

 

Request for Early Termination of Repurchase Plan

 

To: Banc of America Securities LLC

 

As of the date hereof, PepsiAmericas, Inc. hereby requests termination of the
Repurchase Plan, dated May 23, 2005, in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b5-1 or other applicable securities
laws.

 

IN WITNESS WHEREOF, the undersigned has signed this Request for Early
Termination of Plan as of the date specified below.

 

 

PepsiAmericas, Inc.

Banc of America Securities LLC

 

 

 

 

By:

 

 

 

 

 

Name:

Name:

 

Title:

Title:

 

--------------------------------------------------------------------------------


 


ANNEX 1


 

TRADING PARAMETERS

 

TRADING PERIOD: FROM AND INCLUDING JUNE 1, 2005 THROUGH AUGUST 1, 2005

DAILY SHARE PURCHASE AMOUNT:  LESSER OF  (A) 60,000 SHARES; (B) 10B-18(B)4 LIMIT
(25% OF PRIOR 4 WEEKS ADTV); AND (C) 33% OF CURRENT TRADING DAY’S VOLUME.

 

 

TRADE ORDER

 

Subject to Paragraph 4 and Paragraph 6 of the Repurchase Plan dated May 23, 2005
(the “Repurchase Plan”) to which this Annex I is attached, each day during the
Trading Period on which the New York Stock Exchange is open for business, BAS
shall use its best efforts to effect a purchase or purchases (each, a
“Purchase”) of the Daily Share Purchase Amount, such Purchases cumulatively not
to exceed the Total Plan Shares.  Capitalized terms used but not otherwise
defined herein shall have the meaning assigned thereto in the Repurchase Plan.

 

2

--------------------------------------------------------------------------------